Citation Nr: 0821910	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating higher then 30 percent 
for the service-connected migraine headaches.   

2.  Entitlement to an initial rating higher then 10 percent 
for the service-connected lumbar strain and lumbar myositis.  

3.  Entitlement to an initial rating higher then 10 percent 
for the service-connected  cervical strain with spasms in the 
neck and right trapezius muscle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1982 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a March 2003 and an April 2003 RO 
rating decision.  

The Board notes that a February 2008 RO rating decision 
increased the service-connected lumbar strain from 
noncompensable to a 10 percent rating, effective ON January 
1, 2003, the date of the claim.  The same RO rating decision 
increased the service-connected migraines from a 
noncompensable rating to 30 percent, effective on January 1, 
2003.  

Inasmuch as a rating higher than 10 percent and 30 percent 
for the service-connected lumbar strain and service-connected 
migraines is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected migraine headaches is not shown to 
be productive of a clinical picture with manifestations of 
very frequent and completely prostrating and prolonged 
attacks that cause severe economic inadaptability.  

3.  The service-connected lumbar strain and lumbar myositis 
is shown to be productive of a disability picture that more 
closely approximates that of functional loss due to pain and 
muscle spasms.  

4.  The service-connected cervical spine disability is shown 
to be productive of a disability picture that more closely 
approximates that of functional loss due to pain and muscle 
spasm.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
including Diagnostic Code 8100 (2007).  

2. The criteria for the assignment of an initial evaluation 
of 20 percent, but not more for the service-connected lumbar 
strain and lumbar myositis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 
5237 (2007).  

3.  The criteria for the assignment of an initial evaluation 
of 20 percent, but not more for the service-connected 
cervical strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5237 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that the issue on appeal is a "downstream" 
issue.  In March 2006, the RO sent the veteran a letter 
informing him that to establish entitlement to service-
connected compensation benefits the evidence must show 
credible supporting evidence of a disease or injury that 
began in or was made worse during service, or that there was 
an event in service which caused injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease or event in 
service.  

The Courts have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2006 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three requirements have been met.  The 
fourth requirement has not been met; however,  38 C.F.R. § 
3.159, concerning VA assistance in developing claims, has 
been revised in part recently.  

These revisions are effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2004 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision grants 
the claims for increased initial rating back to the original 
effective date therefore, there is accordingly no possibility 
of prejudice.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in November 2002, 
April 2003, June 2004 and February 2008.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for his service-connected disabilities.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§  3.102, 
4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


A.  Service-connected Migraine Headaches

The veteran testified that his service-connected migraine 
headaches warranted a rating higher then the current 30 
percent.  

The veteran's migraine headaches have been rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 
8100 a 10 percent evaluation is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

A 30 percent rating is granted if there are prostrating 
attacks occurring on an average once a month over the last 
several months.  

The highest rating is 50 percent which is assignable for very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

At the veteran's November 2002 VA contract examination, he 
reported having bifrontal/bitemporal throbbing associated 
with phonophobia and photophobia; however, he did not have an 
aura, nausea or vomiting.  His headaches lasted 3 to 4 days 
if not treated and happened every 2 weeks.  

In June 2004, the veteran had another VA examination when he 
reported having pounding headaches that felt as he had rocks 
rolling around.  He also had sensitivity to light and sound 
and had to sit in a dark, quiet room to relieve the 
headaches.  He stated that, during the headaches, he could 
not do anything or concentrate.  He could only sit in the 
dark, rest and relax.  He reported having 2 headaches a week 
that could last for four hours and losing 2 days from work 
each time he an attack.  

At a February 2008 VA contract examination, the veteran 
reported having a throbbing sensation that usually lasted for 
2 days.  He had to stay in bed, could not do anything, and 
had light sensitivity.  He reported that they occurred 2 
times per week and that he took Tramadol and Flexeril.  

After careful review of the evidentiary record, the Board 
finds that the service-connected migraine headaches is not 
shown to be productive of a disability picture manifested by 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

While the veteran has described a history of recurring 
headaches for which he takes medication, the frequency of 
actual prostrating manifestations as described by the veteran 
is not shown to be more than one per month.  Actual headaches 
attacks productive of complete prostration on a very frequent 
basis are not documented in the record.  When the veteran's 
statements are viewed in light of the medical evidence on 
file, he also is not shown to experience severe economic 
disruption due to the service-connected migraine headaches.  

Accordingly, the Board finds that an increased rating higher 
than 30 percent is not for application for the service-
connected migraine headaches in this case.  


B.  Service-connected Lumbar strain and Lumbar Myotitis

The veteran asserts that his service-connected lumbar spine 
and lumbar myositis warrants an initial rating in excess of 
10 percent.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

At the November 2002 VA examination, the veteran reported 
lower back pain twice a day for one hour, usually at night 
when he slept but occasionally during the day.  He described 
the pain as due to a muscle spasm in the lower portion of his 
back that was non-radiating.  

On examination, there was no evidence of radiation of pain, 
muscle spasm or tenderness.  His range of motion of the 
lumbar spine was: flexion to 95 degrees, extension was to 35 
degrees, right lateral flexion was to 40 degrees, left 
lateral flexion was to 40 degrees, right rotation was to 35 
degrees, and left rotation was to 35 degrees.  There was no 
pain throughout the range of motion or ankylosis.  

At the veteran's June 2004 VA examination, he reported having 
constant lower back pain that traveled to his left leg.  He 
described the pain as crushing in nature, cramping and sharp, 
with severity level of a 10.  When he had sharp pain his 
muscles locked up and felt stiff, he was unable to go through 
the full range of motion.  

For relief, he took Naprosyn, Flexeril, Vicodin, and Tylenol 
No. 3; he reported that his medication made him very sleepy 
and unable to do much.  He was unable to lift heavy items 
without spasm, unable to do any extended physical activity or 
extreme exercise.  

On examination, the veteran had no radiation on movement; he 
had muscle spasms and tenderness on the right erector spinae 
muscle.  His range of motion for flexion was from 0 degrees 
to 90 degrees with pain at 40 degrees; extension was from 0 
degrees to 30 degrees with pain at 30 degrees; right lateral 
flexion was from 0 degrees to 30 degrees with pain at 30 
degrees; left lateral flexion was from 0 degrees to 30 
degrees with no pain; right rotation was from 0 degrees to 30 
degrees with pain at 30 degrees;  and left rotation was from 
0 degrees to 30 degrees with pain at 30 degrees.  There was 
no additional limitations besides pain and there was no 
ankylosis or intervertebral disc syndrome present.   

At the February 2008 VA contracted examination, the veteran 
reported constant stiffness and pain in his back that 
radiated down to his legs, was sharp and varied in severity.  
On examination, there was no radiation of pain on movement; 
however, there were muscles spasms throughout both sides of 
the lumbar paraspinal muscles and tenderness across the 
entire back.  

His range of motion for flexion was from 0 degrees to 70 
degrees with pain at 70 degrees; extension was from 0 degrees 
to 30 degrees with pain at 30 degrees; right and left lateral 
flexion was from 0 degrees to 20 degrees with pain at 20 
degrees bilaterally; and right and left rotation was from 0 
degrees to 20 degrees with pain at 20 degrees bilaterally.  
After repetitive use pain was the major functional impact, 
there was no fatigue, weakness, lack of endurance, 
incoordination or additional degree of limitation of motion.  

After careful review of the veteran's VA examinations and 
treatment reports, the Board finds that, under the newest 
criteria, the service-connected lumbar strain and lumbar 
myositis more closely approximates the next higher rating of 
20 percent because of his demonstrated functional loss due to 
pain and muscle spasms.  

However, his service-connected lumbar strain and lumbar 
myositis is not manifested by forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine for the next 
higher rating.  

The Board notes that the rating criteria effective on 
September 23, 2002, is not applicable since it only involves 
interveterbral disc syndrome and that is not shown to be 
present in this case.  

The Board also notes that the veteran's service-connected 
lumbar strain disorder includes lumbar myositis, which is 
rated under 38 C.F.R. § 4.71a Diagnostic Code 5021.  

However, 38 C.F.R. § 4.71a states that diseases under 
Diagnostic code 5013 through 5024 will be rated on limitation 
of motion of affected parts, as arthritis, degenerative, 
except gout which will be rated under Diagnostic Code 5002.  
Therefore, the Board finds that the veteran's service-
connected lumbar strain and lumbar myositis does not warrant 
separate ratings.  

To grant separate ratings would be pyramiding, the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.  Also, Esteban v. Brown, citing 
Brady v. Brown: "38 U.S.C.A. sec. 1155 implicitly contains 
the concept that 'the rating schedule may not be employed as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993)  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, 8 Vet. App. 
202 (1995).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.  

The veteran's lumbar strain and lumbar myositis produces some 
functional loss as a result of his pain; however,  additional 
limitation of function due to fatigue, weakness or lack of 
endurance is not shown.  The currently assigned 20 percent 
rating already contemplates the pain on limitation of motion 
and does not warrant an additional rating under DeLuca.   

Considering the VA examinations and VA treatment reports an 
initial higher rating of 20 percent, but not higher, for the 
service-connected lumbar strain and lumbar myositis is 
warranted.  


C.  Service-connected Cervical Spine Disability

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

The rating criteria revision effective on September 26, 2003, 
further incorporates the new criteria for evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

A 30 percent evaluation is assigned in cases of forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, 8 Vet. App. 
202 (1995).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

At the November 2002 VA examination, the veteran reported 
daily spasms that occurred twice a day and lasted for one 
hour in his neck and shoulders. Symptoms typically occurred 
at night but occasionally occurred in the daytime.  

The veteran had a VA examination in April 2003 for chronic 
muscle spasms of his neck and bilateral shoulders.  He 
reported basic tightness in the muscles, as well as, soreness 
and tenderness.  

When he had spasms, he was unable to move and he reported 
that it was a daily occurrence that could last for hours.  He 
had two episodes, one in 1998 and one in 2002 that resulted 
in 5 days of bed rest.  He used muscle relaxers, as well as, 
Vicodin, Valium, Motrin, and Naprosyn.  He was unable to 
exercise or lift heavy items.  He had trouble when he 
twisted, bent over or lifted things over his head.  

On examination, the veteran had muscle spasms and tenderness, 
as well as, radiculopathy in the cervical nerve roots into 
the trapezius muscles on the right.  The examiner noted that 
the veteran had full range of motion for flexion, extension, 
left rotation and right lateral flexion with no pain; on left 
lateral flexion, he had full range of motion with pain at 40 
degrees, right rotation restricted range of motion at 70 
degrees and pain at 50 degrees.  It was noted that the 
veteran had incoordination when he had a flare up of the 
cervical spine.  There was no ankylosis present.  

At the veteran's June 2004 VA examination, he reported having 
chronic cervical strain with right radiculopathy and muscle 
spasms throughout the upper back area from the neck. The pain 
was located in the top of the upper back, in the middle, and 
down into the trapezius on the right side.  Sometimes, the 
pain lasted for hours but it was basically a constant ache.  
He described the pain as crushing in nature, cramping and 
sharp, with severity level of a 10.  

When he had sharp pain, his muscles locked up and felt stiff 
and he reported that he was unable to go through a full range 
of motion.  For relief he took Naprosyn, Flexeril, Vicodin, 
and Tylenol No. 3; his medication made him very sleepy, and 
he could not do much.  He was unable to do any extended 
physical activity and no extreme exercise.  

On examination, he had radiation on movement with radicular 
pain on the right and muscle spasms on the right and muscle 
spasms and tenderness on the right erector spinae muscle.  
His tenderness was in the right trapezius and the posterior 
cervical musculature.  

The veteran's range of motion for flexion was noted to be 
from 0 degrees to 45 degrees with pain at 45 degrees; 
extension was from 0 degrees to 45 degrees with pain at 
35degrees; right and left lateral flexion was from 0 degrees 
to 45 degrees with pain at 45 degrees; right rotation was 
from 0 degrees to 80 degrees with pain at 60 degrees; and 
left rotation was from 0 degrees to 80 degrees with pain at 
80 degrees.  There were no additional limitations besides 
pain and there was no ankylosis or intervertebral disc 
syndrome present.  

At the February 2008 VA contract examination, the veteran 
reported having muscles spasms in the neck and right 
shoulder, stiffness and weakness in the neck and constant 
sharp, burning pain that traveled down to his shoulder.  He 
rated the pain a 10 out of 10.  When he had pain, he need 
complete bed rest.  

On examination, there was no radiation of pain on movement; 
there were muscles spasms throughout the right posterior neck 
and lateral neck and tenderness across the paraspinal muscles 
of the entire neck.  

His range of motion for flexion was from 0 degrees to 45 
degrees with pain at 45 degrees; extension was from 0 degrees 
to 30 degrees with pain at 30 degrees; right and left lateral 
flexion was from 0 degrees to 30 degrees with pain at 30 
degrees, right and left rotation was from 0 degrees to 60 
degrees with pain at 60 degrees.  

After repetitive use, pain was the major functional impact; 
no fatigue, weakness, lack of endurance, incoordination, or 
additional degree of limitation of motion.  

After careful review of the medical evidence, the Board finds 
that the service-connected cervical spine disability warrants 
an initial higher rating of 20 percent based on the evidence 
showing the veteran's functional restriction due to pain and 
the related muscle spasms.  

The veteran in this regard  does not meet the criteria for a 
higher rating since forward flexion of the cervical spine is 
not restricted to 15 degrees or less; ankylosis of the 
cervical spine is not shown.  The Board notes that the 
veteran was granted an initial higher rating under the most 
recent criteria and that the criteria from September 23, 
2002, do not apply since he does not have intervetebral disc 
syndrome.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

Though the VA examination showed pain as a factor there was 
no evidence that his service-connected cervical strain has 
additional limitation of function due to fatigue, weakness, 
pain and lack of endurance.  The currently assigned 20 
percent rating contemplates the functional loss under DeLuca.  

Accordingly, the Board finds that an initial 20 percent 
disability rating, but not higher, for service-connected 
cervical strain is warranted.  




ORDER

An initial rating higher than 30 percent for the service-
connected migraine headaches is denied.  

An initial rating of 20 percent, but no more for the service-
connected lumbar strain and lumbar myositis is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An initial rating of 20 percent, but no more for the service-
connected cervical strain with spasms in the neck and right 
trapezius muscle is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


